Title: From Benjamin Franklin to David Hartley, 5 April 1782
From: Franklin, Benjamin
To: Hartley, David


My dear Friend,
Passy, April 5. 1782.
I wrote a few Lines to you the 31st. past, and promised to write more fully. On pursuing again your Letters of the 11th. 12th. & 21st. I do not find any Notice taken of one from me dated Feby. 16. I therefore now send you a Copy made from it in the Press. The uncertainty of safe Transmission discourages a free Communication of Sentiments on these important Affairs; but the Inutility of Discussion between Persons, one of whom is not authoris’d but in Conjunction with others, and the other not authoris’d at all, as well as the obvious Inconveniences that may attend such previous handling of Points that are to be considered when we come to treat regularly; are with me a still more effectual Discouragement, and determine me to waive that Part of Correspondence. As to Digges I have no Confidence in him, nor in any thing he says or may say of his being sent by Ministers. Nor will I have any Communication with him, except in receiving & considering the Justification of himself which he pretends he shall be able to make and intends for his excessive Drafts on me on Account of the Relief I ordered to the Prisoners, and his Embezzlement of the Money. You justly observe, in yours of the 12th. that “the first object is to procure a Meeting of qualified and authorized Persons” and that you “understand the Ministry will be ready to proceed towards opening a Negociation as soon as the Bill shall pass, and therefore it is necessary to consult of Time and Place, and Manner and Persons on each Side.” If the new have the same Intentions, & desire a general Peace, they may easily discharge Mr. Laurens from those Engagements that make his acting in the Commission improper; and except Mr. Jefferson, who remains in America, and is not expected here, we the Commissioners of Congress can be easily got together; ready to meet yours at such Place as shall be agreed to by all Powers at War, in Order to form the Treaty. God grant that there may be Wisdom enough assembled, to make if possible a Peace that shall be perpetual, and that the Idea of any Nations being natural Enemies to each other may be abolished, for the honour of Human Nature.
With regard to those who may be commissioned from your Government, whatever personal Preferences I may conceive in my own Mind, it cannot become me to express them. I only wish for wise and honest Men. With such a Peace may be speedily concluded. With contentious Wranglers the Negociation may be drawn into length & finally frustrated.
I am pleased to see in the Votes & parliamentary Speeches, and in your public Papers that in mentioning America, the Word Reconciliation is often used. It certainly means more than a mere Peace. It is a sweet Expression. Resolve in your Mind, my dear Friend, the means of bringing about this Reconciliation. When you consider the Injustice of your War with us, and the barbarous manner in which it has been carried on, the many suffering Families among us from your Burnings of Towns Scalpings by Savages &c. &c. will it not appear to you, that tho’ a Cessation of the War may be a Peace, it may not be a Reconciliation? Will not some voluntary Acts of Justice and even of Kindness on your Part, have excellent Effects towards producing such a Reconciliation? Can you not find means of reparing in some Degree those Injuries? You have in England and Ireland twelve Hundred of our People Prisoners, who have for Years bravely suffered all the Hardships of that Confinement rather than enter into your Service to fight against their Country. Methinks you ought to glory in Descendants of such Virtue. What if you were to begin your Measures of Reconciliation by setting them at Liberty? I know it would procure for you the Liberty of an equal Number of your People, even without a previous Stipulation; and the Confidence in our Equity with the apparent Good Will in the Action would give very good Impressions of your Change of Disposition towards us. Perhaps you have no Knowledge of the Opinions lately conceived of your King and Country in America, the enclos’d Copy of a Letter may make you a little acquainted with them, & convince you how impossible must be every Project of Bringing us again under the Domination of such a Sovereign. With great Esteem, I am, Dear Sir, Your most obedient & most humble Servant.
Mr. Hartley.
